IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MAURICE AVERY STILLS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-5310

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 20, 2015.

An appeal from the Circuit Court for Duval County.
J. Bradford Stetson, Judge.

Nancy A. Daniels, Public Defender, and Courtenay H. Miller, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Giselle D. Lylen, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant, Maurice Avery Stills, appeals his judgment and sentence for armed

robbery and raises four issues on appeal, only one of which warrants discussion. For

the reasons that follow, we agree with Appellant that the trial court erred by denying
his amended motion for new trial based on a newly discovered evidence claim and,

therefore, reverse and remand with instructions. We affirm as to the remaining

issues without further comment.

      At Appellant’s trial for armed robbery, the State’s theory of the case was that

Appellant, Anton Watson, Jamiel Rivers, and Nelson Williamson made plans to rob

the gas station where Mr. Watson worked; that while Mr. Watson was working,

Appellant and Mr. Williamson robbed the gas station at gunpoint; and that Mr.

Rivers drove the getaway car. Mr. Watson and Mr. Rivers both testified that

Appellant and Mr. Williamson were the gunmen and Mr. Rivers drove Appellant’s

car, but their testimonies conflicted in several respects and minimized their own

involvement. At the time of trial, Mr. Watson and Mr. Rivers had pled guilty to the

armed robbery, as well as to tampering with evidence pursuant to their unsuccessful

attempt at destroying the gas station’s surveillance video, and were awaiting

sentencing. When Appellant’s vehicle was apprehended shortly after the crime,

Appellant was the driver and Mr. Williamson was the passenger.            The State

presented evidence that the two guns found in Appellant’s glove compartment were

the firearms involved in the robbery, but did not contain his DNA. The State also

produced evidence that Appellant was the major contributor to the DNA mixture

found on one of the gloves that was used during the robbery, but Appellant testified

that those were his work gloves. Appellant further testified that Mr. Rivers and Mr.

                                         2
Williamson robbed the gas station and he drove his vehicle to and from the scene of

the robbery without advance knowledge of the crime. The trial court instructed the

jury on the crime of armed robbery, as well as on the law of principals and the lesser-

included offense of theft. The jury returned a verdict finding Appellant guilty of

robbery, and made specific findings that Appellant carried, but did not actually

possess a firearm during the commission of the offense.

      Prior to sentencing, Appellant filed an amended motion for new trial based on

a newly discovered evidence claim, wherein he argued that following his trial, he

received a letter from Mr. Williamson stating that Appellant did not participate in

the robbery and had no advance knowledge of it. Appellant represented in his

motion that the evidence could not have been obtained at the time of his trial because

Mr. Williamson’s case was still pending and thus he had the right to remain silent.

Appellant argued that the evidence likely would have changed the jury’s verdict

because it pertained to the elements of armed robbery as a principal.

      At the evidentiary hearing on the newly discovered evidence claim, Mr.

Williamson testified in part that prior to Appellant’s trial, he wrote three letters to

Appellant, which he gave to fellow inmates for immediate delivery to Appellant.

Mr. Williamson does not know whether the letters were actually delivered to

Appellant, and he believes the letter in the defense’s possession is his second letter.

Mr. Williamson further testified that he, Mr. Watson, and Mr. Rivers planned the

                                          3
robbery; he and Mr. Rivers robbed the gas station; and Appellant drove his car to

and from the gas station, but did not participate in the robbery and did not know

about it in advance. Appellant testified in part that he received Mr. Williamson’s

letter after his trial, and had he received it earlier, he would have provided it to his

attorney. The trial court denied the amended motion for new trial, and subsequently

adjudicated Appellant guilty of armed robbery and sentenced him to five years’

imprisonment, with credit for time served. This appeal followed.

      A trial court’s decision on a motion for new trial based on newly discovered

evidence is reviewed for an abuse of discretion. Aguirre-Jarquin v. State, 9 So. 3d

593, 603 (Fla. 2009). When a trial court rules on a newly discovered evidence claim

after an evidentiary hearing, its findings on questions of fact, the credibility of

witnesses, and the weight of the evidence are reviewed for competent, substantial

evidence, whereas its application of the law to the facts is reviewed de novo. Pittman

v. State, 90 So. 3d 794, 814 (Fla. 2011). To prevail on a newly discovered evidence

claim, the defendant must establish: (1) “the evidence must not have been known by

the trial court, the party, or counsel at the time of trial, and it must appear that the

defendant or defense counsel could not have known of it by the use of diligence,”

and (2) “‘the newly discovered evidence must be of such nature that it would

probably produce an acquittal on retrial.’” Johnston v. State, 27 So. 3d 11, 18 (Fla.

2010) (quoting Jones v. State, 709 So. 2d 512, 521 (Fla. 1998)).

                                           4
      With regard to the first prong, “Florida courts have held that evidence can be

treated as newly discovered where it is ‘based on newly available testimony of

defendants who were previously unwilling to testify.’” Brantley v. State, 912 So. 2d

342, 342-43 (Fla. 3d DCA 2005) (rejecting the State’s argument that the co-

defendant’s affidavit did not qualify as newly discovered evidence because the co-

defendant was known to the defense at the time of trial and reasoning that

“[a]ccording to the Rule 3.850 motion, defense counsel tried to obtain the

cooperation of co-defendant [], but co-defendant [] refused. Based on the limited

record before us, it appears that defense counsel could not have procured co-

defendant[’s] [] testimony on account of the Fifth Amendment privilege against self

incrimination”) (quoting Totta v. State, 740 So. 2d 57, 58 (Fla. 4th DCA 1999)); see

also Lowe v. State, 2 So. 3d 21, 39 (Fla. 2008) (finding that the witness’s testimony

at the evidentiary hearing on a motion to suppress met the first prong of the Jones

standard “because her testimony about what happened . . . did not change until

postconviction proceedings”); Kormondy v. State, 983 So. 2d 418, 438-39 (Fla.

2007) (affirming the denial of a new trial based on the second prong of the Jones

standard and agreeing with the trial court that the first prong was met where the co-

defendant did not testify at the appellant’s trial, subsequently testified to the contrary

at his own trial, and “only recently made the statement that is at issue here”).




                                            5
        The second prong of the standard is satisfied if the newly discovered evidence

“weakens the case against [the defendant] so as to give rise to a reasonable doubt as

to his culpability.” Johnston, 27 So. 3d at 18-19. Specifically,

                “in determining whether the [newly discovered] evidence
        compels a new trial under [Jones v. State, 591 So. 2d 911 (Fla. 1991)],
        the trial court must ‘consider all newly discovered evidence which
        would be admissible,’ and must ‘evaluate the weight of both the newly
        discovered evidence and the evidence which was introduced at the
        trial.’” This determination includes “whether the evidence goes to the
        merits of the case or whether it constitutes impeachment evidence. The
        trial court should also determine whether the evidence is cumulative to
        other evidence in the case. The trial court should further consider the
        materiality and relevance of the evidence and any inconsistencies in the
        newly discovered evidence.”

Nordelo v. State, 93 So. 3d 178, 186 (Fla. 2012) (internal citations omitted).

        In the present case, the trial court did not make a factual finding as to whether

Mr. Williamson’s letter constituted newly discovered evidence. Instead, the court

determined that “[e]ven assuming that it may have been newly discovered evidence,

the Court does not find that the proper evidence would have likely changed the result

of the jury trial in light of all of the circumstances . . . .” We disagree.

        Importantly, while the jury’s verdict demonstrates that it rejected Mr.

Watson’s and Mr. Rivers’s testimony as to Appellant’s role as a gunman, it also

demonstrates its rejection of Appellant’s claim that he had no advance knowledge

of the robbery. 1 The contents of Mr. Williamson’s letter and testimony pertain to


1
    The trial court instructed the jury in part that Appellant “cannot be found to have
                                             6
the merits of the case. Although Mr. Williamson’s testimony is inconsistent with

the trial testimony of Mr. Watson and Mr. Rivers, it is consistent with Appellant’s

testimony that he did not participate in and had no advance knowledge of the

robbery. We conclude that the evidence at issue weakens the case against Appellant

so as to give rise to a reasonable doubt about his culpability, and the trial court erred

by finding to the contrary. Because, however, the trial court did not make a factual

finding as to whether the evidence was newly discovered, we reverse and remand

with instruction that the trial court make a factual finding as to whether the evidence

is newly discovered. See Hunter v. State, 87 So. 3d 1273, 1275 (Fla. 1st DCA 2012)

(“[A] fundamental principle of appellate procedure is that an appellate court is not

empowered to make findings of fact.”); see also Featured Props., LLC v. BLKY,

LLC, 65 So. 3d 135, 137 (Fla. 1st DCA 2011) (“‘Sitting as an appellate court, we



actually possessed a firearm if you believe that he was a principal to the crime
charged, who did not personally possess a firearm.” In light of the jury’s verdict,
the parties agree that Appellant was convicted as a principal. See Hall v. State, 100
So. 3d 288, 289 (Fla. 4th DCA 2012) (“To convict under a principals theory, the
State is required to prove that ‘the defendant had a conscious intent that the criminal
act be done and . . . the defendant did some act or said some word which was intended
to and which did incite, cause, encourage, assist, or advise the other person or
persons to actually commit or attempt to commit the crime.’ ‘[T]he getaway driver
who has prior knowledge of the criminal plan and is waiting to help the robbers
escape’ is clearly guilty of the robbery under a principals theory. But, ‘[n]either mere
knowledge that an offense is being committed nor presence at the scene of the crime
and flight therefrom are sufficient to establish participation with the requisite
criminal intent.’”) (Internal citations omitted).

                                           7
are precluded from making factual findings ourselves in the first instance.’”). If the

trial court determines that the evidence was newly discovered, Appellant will be

entitled to a new trial.

       AFFIRMED in part, REVERSED in part, and REMANDED with

instructions.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.




                                          8